Dismissed and Opinion filed January 16, 2003








Dismissed and Opinion filed January 16, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01278-CV
____________
 
MARK
S. SCHWEITZER, Appellant
 
V.
 
ROB
JACOBS, Appellee
 

 
On
Appeal from the 334th District Court
Harris
County, Texas
Trial
Court Cause No. 01-00977
 

 
M
E M O R A N D U M   O P I N I O N
This is an interlocutory appeal from an order on a temporary
injunction signed December 3, 2002.[1]  We dismiss the appeal as moot.  




Following the entry of the December 3, 2002, order, the trial
court entered a final judgment in this case. 
When the trial court enters final judgment in a case in which an appeal
from an order granting or denying a temporary injunction is pending, the appeal
becomes moot.  Isuani
v. Manske-Sheffield Radiology Group, P.A., 802
S.W.2d 235, 236 (Tex. 1991).  When a case
becomes moot on appeal, the appellate court must dismiss.  Id. 

On December 18, 2002, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal as moot.  See id. 
Appellant filed no response. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed January 16, 2003.
Panel consists of Justices Yates,
Anderson, and Frost. 
 




[1]              The
order signed December 3, 2002 is entitled AOrder
Clarifying Court=s Prior Injunction.@  There is a dispute as to whether this order
was, in fact, a mere clarification or an order entering a new temporary
injunction.  Based on our disposition, it
is unnecessary to make that determination.